Case 1:18-bk-10973   Doc 123    Filed 11/17/20 Entered 11/17/20 08:21:00   Desc Main
                               Document      Page 1 of 9
Case 1:18-bk-10973   Doc 123    Filed 11/17/20 Entered 11/17/20 08:21:00   Desc Main
                               Document      Page 2 of 9
Case 1:18-bk-10973   Doc 123    Filed 11/17/20 Entered 11/17/20 08:21:00   Desc Main
                               Document      Page 3 of 9
Case 1:18-bk-10973   Doc 123    Filed 11/17/20 Entered 11/17/20 08:21:00   Desc Main
                               Document      Page 4 of 9
Case 1:18-bk-10973   Doc 123    Filed 11/17/20 Entered 11/17/20 08:21:00   Desc Main
                               Document      Page 5 of 9
Case 1:18-bk-10973   Doc 123    Filed 11/17/20 Entered 11/17/20 08:21:00   Desc Main
                               Document      Page 6 of 9
Case 1:18-bk-10973   Doc 123    Filed 11/17/20 Entered 11/17/20 08:21:00   Desc Main
                               Document      Page 7 of 9
Case 1:18-bk-10973   Doc 123    Filed 11/17/20 Entered 11/17/20 08:21:00   Desc Main
                               Document      Page 8 of 9
Case 1:18-bk-10973   Doc 123    Filed 11/17/20 Entered 11/17/20 08:21:00   Desc Main
                               Document      Page 9 of 9
